Case 2:20-bk-16040-WB   Doc 117 Filed 09/23/20 Entered 09/23/20 15:20:03   Desc
                         Main Document    Page 1 of 7
Case 2:20-bk-16040-WB   Doc 117 Filed 09/23/20 Entered 09/23/20 15:20:03   Desc
                         Main Document    Page 2 of 7
Case 2:20-bk-16040-WB   Doc 117 Filed 09/23/20 Entered 09/23/20 15:20:03   Desc
                         Main Document    Page 3 of 7
Case 2:20-bk-16040-WB    Doc 117 Filed 09/23/20 Entered 09/23/20 15:20:03   Desc
                          Main Document    Page 4 of 7




                   23,
Case 2:20-bk-16040-WB   Doc 117 Filed 09/23/20 Entered 09/23/20 15:20:03   Desc
                         Main Document    Page 5 of 7




                    23

                                            n      D                I
       Case 2:20-bk-16040-WB             Doc 117 Filed 09/23/20 Entered 09/23/20 15:20:03                      Desc
                                          Main Document    Page 6 of 7



                                  PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 333
South Grand Avenue, Suite 3400, Los Angeles, CA 90071.

A true and correct copy of the foregoing document entitled (specify): STIPULATION TO CONTINUE
HEARING ON CONFIRMATION OF DEBTORS' CHAPTER 11 PLAN OF REORGANIZATION
AND RELATED RELIEF will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
(date) September 23, 2020 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
addresses stated below:

Jeremy Faith Jeremy@MarguliesFaithlaw.com,
Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
M Douglas Flahaut flahaut.douglas@arentfox.com
Asa S Hami ahami@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptcy.com
M. Jonathan Hayes jhayes@rhmfirm.com,
roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfi
rm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
William W Huckins whuckins@allenmatkins.com, clynch@allenmatkins.com
Gregory Kent Jones (TR) gjones@sycr.com, smjohnson@sycr.com;C191@ecfcbis.com
Dare Law dare.law@usdoj.gov
David W. Meadows david@davidwmeadowslaw.com
Aram Ordubegian ordubegian.aram@arentfox.com
Kristen N Pate ggpbk@ggp.com
Victor A Sahn vsahn@sulmeyerlaw.com,
pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@e
cf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
Michael St James ecf@stjames-law.com
Ronald M Tucker rtucker@simon.com, cmartin@simon.com;psummers@simon.com;Bankruptcy@simon.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Eric R Wilson kdwbankruptcydepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
                                                                  Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) September , 2020 , I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United
States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
PMD 2706074v1
       Case 2:20-bk-16040-WB             Doc 117 Filed 09/23/20 Entered 09/23/20 15:20:03                        Desc
                                          Main Document    Page 7 of 7


method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                          Service information continued on attached page.

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



  9/23/20                           Patricia Dillamar                           /s/ Patricia Dillamar
  Date                              Printed Name                                Signature




PMD 2706074v1
